Citation Nr: 1216487	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-40 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than July 25, 2007 for the overall combined rating of 80 percent for service connected disabilities.

2.  Entitlement to a rating in excess of 10 percent for headaches.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy, right foot.

4.  Entitlement to service connection for peripheral neuropathy other than in the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions which were issued by the Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2011 hearing.

The Board notes that the Veteran also attempted to appeal the effective date assigned for assignment of a 70 percent rating for his posttraumatic stress disorder.  Review of the claims file indicates that the Board set the effective date for this rating at July 25, 2007 in a decision dated in April 2008.  The Veteran did not appeal the Board's decision to the Court of Appeals for Veteran's Claims (Court).  The RO issued a rating action dated in March 2008 which implemented the Board's decision setting the effective date of July 25, 2007 for the increased 70 percent rating for the Veteran's PTSD.  The Veteran then noticed his disagreement with the RO's action implementing the Board decision.  The Board notes that the RO cannot overrule a decision by the Board.  If the Veteran was dissatisfied with the Board's decision, the appropriate course of action was to appeal to the Court.  Having failed to do so, the Veteran cannot obtain Board review of a prior Board decision through the appeals process based on an objection to the RO's implementing action. Therefore, the Board will not address this contention herein as it does not properly have jurisdiction over it. 

The issues of an increased rating for headaches, an increased rating for peripheral neuropathy of the right foot, and service connection for peripheral neuropathy (other than the right foot) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period from September 19, 2003 to July 24, 2007, the Veteran was service connected for: posttraumatic stress disorder (PTSD), rated 50 percent disabling; peripheral neuropathy of the right foot, rated 10 percent disabling; degenerative disk disease of the lumbar spine, rated 10 percent disabling; degenerative joint disease of the right knee, rated 10 percent disabling; bilateral tinnitus, rated 10 percent disabling; headaches, rated 0 percent disabling; right ankle strain, rated 0 percent disabling; and bilateral hearing loss, rated 0 percent disabling.

2.  Applying the combined ratings table at 38 C.F.R. § 4.25, the Veteran's disabilities yield a combined rating of 70 percent for the period from September 19, 2003 to July 24, 2007.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than July 24, 2007 for a combined 80 percent rating have not been met. 38 C.F.R. § 3.400, 4.25 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the 'duty to assist.'

With respect to the claim for a higher combined evaluation, the Board notes that the claim lacks legal merit, as the combined evaluation is derived from a mechanical application of the Combined Ratings Table. Thus, the duties to notify and assist required by the VCAA are not applicable to the claim. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). Even so, the Board notes that the Veteran was sent a statement of the case (SOC) in September 2010 which explained that he did not meet the criteria for a higher combined evaluation until July 25, 2007, when his rating for PTSD was increased to 70 percent.   With respect to the duty to assist, the Board observes that there are no outstanding pertinent records. 38 U.S.C.A. § 5103A.

Combined Rating 

The Veteran contends that he should have received a combined rating of 80 percent prior to July 25, 2007. 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1. Separate diagnostic codes identify the various disabilities.

Calculating the proper combined evaluation requires the use of 38 C.F.R. § 4.25 and the Combined Ratings Table found therein. See 38 C.F.R. § 4.25.  Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.

To use Table I, the disabilities will first be arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of Table I.  For example, if there are two disabilities, the degree of one disability will be read in the left column and the degree of the other in the top row, whichever is appropriate. The figures appearing in the space where the column and row intersect will represent the combined value of the two. This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward. Thus, with a 50 percent disability and a 30 percent disability, the combined value will be found to be 65 percent, but the 65 percent must be converted to 70 percent to represent the final degree of disability. Similarly, with a disability of 40 percent, and another disability of 20 percent, the combined value is found to be 52 percent, but the 52 percent must be converted to the nearest degree divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities will also be arranged in the exact order of their severity, and the combined value for the first two will be found as previously described for two disabilities. The combined value, exactly as found in Table I, will be combined with the degree of the third disability (in order of severity). The combined value for the three disabilities will be found in the space where the column and row intersect, and if there are only three disabilities will be converted to the nearest degree divisible by 10, adjusting final 5's upward. Thus if there are three disabilities ratable at 60 percent, 40 percent, and 20 percent, respectively, the combined value for the first two will be found opposite 60 and under 40 and is 76 percent. This 76 will be combined with 20 and the combined value for the three is 81 percent. This combined value will be converted to the nearest degree divisible by 10 which is 80 percent. The same procedure will be employed when there are four or more disabilities. 38 C.F.R. § 4.25. 38 C.F.R. § 4.26 (bilateral factor) provides that when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to the degree of disability. The bilateral factor is applied to such bilateral disabilities before other combinations are carried out, and the rating for such disabilities, including the bilateral factor, is treated as one disability for the purpose of arranging in order of severity and for all further combinations.

For the period from September 19, 2003 to July 24, 2007, the Veteran was service connected for PTSD rated 50 percent disabling; peripheral neuropathy of the right foot, rated 10 percent disabling; degenerative disk disease of the lumbar spine, rated 10 percent disabling; degenerative joint disease of the right knee, rated 10 percent disabling; bilateral tinnitus, rated 10 percent disabling; headaches, rated 0 percent disabling; right ankle strain, rated 0 percent disabling; and bilateral hearing loss, rated 0 percent disabling.  Applying the Combined Ratings Table at 38 C.F.R. § 4.25, this yields a 70 percent combined rating.  The Veteran did not meet the criteria for a higher overall evaluation until July 25, 2007, when his rating for his PTSD was increased from 50 percent to 70 percent. 


ORDER

An effective date earlier than July 25, 2007 for the overall combined rating of 80 percent for service connected disabilities is denied.



REMAND

The Veteran contends that his headaches and peripheral neuropathy of the right lower extremity are more severe than are encompassed by the currently assigned ratings for those disabilities.  The Veteran also contends that he has acute or subacute peripheral neuropathy as a result of exposure to herbicides which is separate and distinct from the service connected peripheral neuropathy of his right foot. 

With regard to the Veteran's headaches, at his VA examination in November 2008 the Veteran contended that he had headaches three to four times per week, each lasting one to five hours.  Sometimes he had to lie down during these headaches, and he may or may not be able to drive, do chores, or do other activities of daily living during these headaches.  At his hearing, the Veteran testified that he gets headaches about twenty times per month, and when he gets these headaches he has to lie down for an hour or two after which time he can go about his business.  It is therefore unclear whether the Veteran's headaches are productive of prostrating attacks and, if so, to what frequency.  Therefore, the Veteran should be afforded a VA examination to determine the frequency of prostrating headaches experienced.

With regard to the Veteran's contention that his peripheral neuropathy of the right foot is more severe than it is currently rated, at his hearing the Veteran testified that the numbness was increasing.  It had originally been mild, but now it is moderate to severe.  Given that the Veteran contends that his peripheral neuropathy has worsened since the last VA examination, a new VA examination is necessary in order to determine current severity.  In addition, the Veteran mentioned that he was receiving private chiropractic treatment for his peripheral neuropathy and an attempt should be made to get those records.

The Veteran also contends that he has peripheral neuropathy as a result of herbicide exposure.  While the Veteran contends that he has "acute or subacute peripheral neuropathy" which is subject to presumptive service connection for herbicide exposed Veterans, the Board notes that "acute or subacute peripheral neuropathy" is defined by regulation as a transient peripheral neuropathy that appeared within weeks or months of herbicide exposure and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).  Therefore, any peripheral neuropathy currently experienced by the Veteran could not be of the acute or subacute variety.  However, the Veteran contends that he actually experienced peripheral neuropathy in service, and that he sought treatment for the numbness from the Albuquerque VA Medical Center shortly after service between May 1972 and May 1973.  If records of these visits exist, they should be associated with the claims file.  Additionally, an April 2005 VA treatment record links the Veteran's diagnosed polyneuropathy with his service connected back disorder.  Therefore, the Veteran should be afforded a VA examination to determine the nature of any peripheral neuropathy he experiences (other than the right foot which is already service connected), and whether any diagnosed peripheral neuropathy is related to his service or to a service connected disability.  

Accordingly, the case is REMANDED for the following action:


1.  The RO should contact the Veteran and request that he identify all private medical treatment that he received for his headaches and peripheral neuropathy, including any chiropractic treatment.  All identified treatment records should be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Obtain the Veteran's VA treatment records from the VA Medical Center in Albuquerque for the period of May 1972 to May 1973.  If these records have been retired to storage, they should be retrieved.  If the records do not exist or cannot be found, this fact should be documented in the claims file as well as the efforts that were made to obtain the records.  The Veteran should be notified of VA's inability to obtain the records.

3.  The Veteran should be afforded a VA examination to determine the current extent and severity of his headaches.  The examiner should indicate whether the Veteran has characteristic prostrating attacks of headache and, if so, the frequency of these prostrating attacks.  The functional effects of the Veteran's headaches should also be documented.

4.  The Veteran should be afforded a VA examination to determine the severity of his peripheral neuropathy of the right lower extremity as well as to determine the existence and cause of any other peripheral neuropathies which are experienced by the Veteran.  With respect to the Veteran's right foot, the examiner should set forth all of the symptoms and functional effects of the Veteran's right lower extremity peripheral neuropathy.  The examiner should also determine whether the Veteran has peripheral neuropathy in areas other than his right foot.  If so, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that this is due to the Veteran's service, including herbicide exposure.  The examiner should also indicate whether it is at least as likely as not that any diagnosed peripheral neuropathy is caused or aggravated by a service connected disability, including the Veteran's service connected low back disorder.  A complete rationale for all of the conclusions expressed should be set forth in the report of examination.  If the examiner is unable to resolve either of the questions without resort to undue speculation, he or she should explain why this is the case.

5.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determination remains unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


